DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-15 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claims 1-15 are objected to because of the following informalities: 
Claim 1 recites the limitation “Method (100-500) for producing a gas product (D)” in line 1.  It is respectfully suggested to amend the limitation to “A method 
Claims 2-14 recite the limitation “Method according to” in the preamble. It is respectfully suggested to amend the limitation to “The method 
Claim 15 recites the limitation “System for producing a gas product (D)” in line 1.  It is respectfully suggested to amend the limitation to “A system 
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means” configured to partially or completely feed back the carbon dioxide contained in the raw gas (A) to the electrolysis process (10), characterized by “means” configured to partially or completely subject the raw gas (A) to a membrane separation process (20) to obtain a retentate mixture (B) and a permeate mixture (D), which is enriched in carbon dioxide in comparison with the raw gas (A), and “means” configured to partially or completely subject the retentate mixture (B) to a pressure swing adsorption process (40) in claim 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the carbon dioxide contained in the raw gas (A) is partially or completely fed back to the electrolysis process (10)” in lines 3-4. This is considered indefinite for the following reason: It is unclear how one skilled in the art to conduct the process of feeding a portion or all of the raw gas (A) to the electrolysis process (10). 
In addition, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: (i) separating a stream comprising carbon dioxide from the raw gas (A) through a separation step (e.g., a membrane separation and/or an adsorption separation), (ii) recovering said separated stream comprising carbon dioxide, and (iii) recycling the separated stream comprising carbon dioxide to the electrolysis process (10). 
Claims 2-14 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.

Claim 7 recites “in particular” in line 2. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 7 recites the broad recitation “a hydrogen removal process (60)” in line 8, and the claim also recites “in particular in the form of catalytic and/or non-catalytic oxidation” which is the narrower statement of the range/limitation. 

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson et al. (EP 2 940 773 A1, hereinafter “Jakobsson”), in view of Kulkarni (US 2016/0256819).
In regard to claim 1, Jakobsson discloses a method and apparatus for producing a gas product containing carbon dioxide from carbon monoxide (Abstract), wherein the method comprises (please refer to Fig. 3 and corresponding description in paragraphs [0011]-[0016]):
(i) a gas stream of carbon dioxide is subjected to a Solid Oxide Electrolysis Cell (SOEC) (i.e., an electrolysis process) in order to obtain a raw gas (an outlet gas from the SOEC) containing at least carbon monoxide and carbon dioxide, and 
(ii) the carbon dioxide contained in the raw gas is partially or completely fed back to the electrolysis process (see the recycle gas stream from the separation unit to the SOEC via ejector) (paragraph [0015]), 
characterized in that the raw gas is partially subjected to a separation process comprising PSA, membrane scrubber or cryogen separation unit (Fig. 3) to obtain a gas stream enriched in CO (top stream from the separation unit) and a gas stream comprising CO2 and CO (bottom stream from the separation unit).
Jakobsson does not explicitly disclose the process scheme that the raw gas is partially or completely subjected to a membrane separation process to obtain a retentate mixture and a permeate mixture, which is enriched in carbon dioxide in comparison with the raw gas, and that the retentate mixture is partially or completely subjected to an adsorption process to obtain the gas product, which is enriched in carbon monoxide and depleted of carbon dioxide in comparison with the retentate mixture, and a residual mixture, which is depleted of carbon monoxide and enriched in carbon dioxide in comparison with the retentate mixture.
Kulkarni discloses a hybrid system utilizing both gas separation membranes and adsorption (Abstract) from a flue gas mixture comprising CO and CO2 (paragraph [0054]). In an embodiment shown in Fig. 3, purified flue gas is separated by the gas separation membrane into permeate and non-permeate streams. The permeate stream is compressed, partially condensed at a heat exchanger, and phase-separated to produce a vent gas and high purity liquid CO2. The vent gas is recycled to the membrane. The non-permeate is fed to a PSA unit. The CO2 blow-down from the PSA unit is also compressed with the permeate stream. The adsorbent in the PSA unit is regenerated with combustion air and the CO2-containing combustion air is fed to a combustor for combustion with fuel and an oxidant to produce the flue gas (Fig. 3; paragraph [0062]-[0072]).
It is noted that both the Jakobsson and Kulkarni references directs a system for separating carbon monoxide/dioxide from a gas mixture using a separation system comprising a membrane and an adsorption unit.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the system for producing a gas product containing carbon dioxide from carbon monoxide of Jakobsson, in view of Kulkarni, to provide the process scheme that the raw gas is partially or completely subjected to a membrane separation process to obtain a retentate mixture and a permeate mixture, which is enriched in carbon dioxide in comparison with the raw gas, and that the retentate mixture is partially or completely subjected to an adsorption process to obtain the gas product, which is enriched in carbon monoxide and depleted of carbon dioxide in comparison with the retentate mixture, and a residual mixture, which is depleted of carbon monoxide and enriched in carbon dioxide in comparison with the retentate mixture, because the process scheme that the raw gas is partially or completely subjected to a membrane separation process to obtain a retentate mixture and a permeate mixture, and that the retentate mixture is partially or completely subjected to an adsorption process to obtain the gas product is a known, effective process scheme in treating a gas mixture comprising CO and CO2 as taught by Kulkarni (Fig. 1; paragraph [0062]-[0072]). 

In regard to claim 2, Jakobsson discloses the carbon dioxide contained in the raw gas is partially or completely fed back to the electrolysis process (see the recycle gas stream from the separation unit to the SOEC via ejector) (paragraph [0015]). Therefore, the limitation recited in claim 2 is obvious over Jakobsson, in view of Kulkarni.

In regard to claims 3 and 4, Jakobsson discloses the electrolysis process is carried out at a pressure level of ambient pressure corresponding to a pressure level at which the raw gas is supplied to the membrane separation process (paragraph [0014]), the recirculation flow or flows being compressed to the pressure level of the electrolysis process using one or more compressors such as ejector (Fig. 3; paragraph [0014]).  In addition, Jakobsson discloses the electrolysis process is carried out at a pressure level lower than a pressure level at which the raw gas is supplied to the membrane separation process, the raw gas being compressed to the pressure level of the membrane separation process using one or more compressors such as ejector (Fig. 3, paragraphs [0014]; [0015]).

In regard to claim 5, Jakobsson discloses the gas feedstock comprises carbon monoxide and hydrogen is produced from the SOEC (paragraph [0054]). Therefore, in view of the Jakobsson, in view of Kulkarni, since the combined teachings of Jakobsson, in view of Kulkarni direct the process scheme that the raw gas is partially or completely subjected to a membrane separation process to obtain a retentate mixture and a permeate mixture, which is enriched in carbon dioxide in comparison with the raw gas, and that the retentate mixture is partially or completely subjected to an adsorption process to obtain the gas product, which is enriched in carbon monoxide and depleted of carbon dioxide in comparison with the retentate mixture, and a residual mixture, which is depleted of carbon monoxide and enriched in carbon dioxide in comparison with the retentate mixture, one skilled in the art would have reasonably expected that the membrane separation process is carried out in such a way that the retentate mixture is depleted of hydrogen in comparison with the raw gas, and the permeate mixture is enriched in hydrogen in comparison with the raw gas, as recited in claim 5 of claimed invention.

In regard to claim 6, Jakobsson discloses the step of separating hydrogen gas from CO (paragraph [0054]) which implicitly directs a discharging of the separated hydrogen gas. 

In regard to claim 10, Kulkarni discloses multiple membranes in the gas separation membrane unit (page 7, claim 1) which renders the recited limitation of at least two membrane separation steps obvious. The combining of permeate mixture resulted from the each membrane in the gas separation membrane unit is also considered obvious. 

In regard to claims 11-13, although Jakobsson, in view of Kulkarni, does not disclose the pressure level of the permeate mixture and the residual mixture are each formed, or the gas product formed is carbon monoxide or a carbon monoxide-rich gas mixture, the gas product containing 90 to 100% carbon monoxide, or the gas product formed is synthesis gas, wherein the gas product contains in total 90 to 100% carbon monoxide and hydrogen, and wherein a ratio of hydrogen to carbon monoxide in the gas product is 1 to 4 and/or the gas product has a stoichiometric number of 0.8 to 2.1, the claimed features of the process would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the SOEC operation and subsequent separation activity and utility taking into consideration the operational parameters of the SOEC operation and subsequent separation operation (time, temperature, pressure, throughput), the geometry of the SOEC cells and separation apparatus, the physical and chemical make-up of the gas mixture feedstock as well as the nature of the end-products. 

In regard to claim 14, Kulkarni discloses the electrolysis process is conducted in the form of a high-temperature electrolysis process under an operating temperature between 650 and 850°C using one or more solid oxide electrolysis cells (paragraph [0022]).

In regard to claim 15, Jakobsson discloses a method and apparatus for producing a gas product containing carbon dioxide from carbon monoxide (Abstract), wherein the apparatus comprises (please refer to Fig. 3 and corresponding description in paragraphs [0011]-[0016]):
(i) an electrolysis unit that is configured to a gas stream of carbon dioxide is subjected to a Solid Oxide Electrolysis Cell (SOEC) (i.e., an electrolysis process) in order to obtain a raw gas (an outlet gas from the SOEC) containing at least carbon monoxide and carbon dioxide, and 
(ii) means for the carbon dioxide contained in the raw gas is partially or completely fed back to the electrolysis process (see the recycle gas stream from the separation unit to the SOEC via ejector) (paragraph [0015]), 
characterized by separation means that the raw gas is partially subjected to a separation process comprising PSA, membrane scrubber or cryogen separation unit (Fig. 3) to obtain a gas stream enriched in CO (top stream from the separation unit) and a gas stream comprising CO2 and CO (bottom stream from the separation unit).
Jakobsson does not explicitly disclose the apparatus scheme that the raw gas is partially or completely subjected to a membrane separation unit to obtain a retentate mixture and a permeate mixture, which is enriched in carbon dioxide in comparison with the raw gas, and that the retentate mixture is partially or completely subjected to an adsorption unit to obtain the gas product, which is enriched in carbon monoxide and depleted of carbon dioxide in comparison with the retentate mixture, and a residual mixture, which is depleted of carbon monoxide and enriched in carbon dioxide in comparison with the retentate mixture.
Kulkarni discloses a hybrid system utilizing both gas separation membranes and adsorption (Abstract) from a flue gas mixture comprising CO and CO2 (paragraph [0054]). In an embodiment shown in Fig. 3, purified flue gas is separated by the gas separation membrane into permeate and non-permeate streams. The permeate stream is compressed, partially condensed at a heat exchanger, and phase-separated to produce a vent gas and high purity liquid CO2. The vent gas is recycled to the membrane. The non-permeate is fed to a PSA unit. The CO2 blow-down from the PSA unit is also compressed with the permeate stream. The adsorbent in the PSA unit is regenerated with combustion air and the CO2-containing combustion air is fed to a combustor for combustion with fuel and an oxidant to produce the flue gas (Fig. 3; paragraph [0062]-[0072]).
It is noted that both the Jakobsson and Kulkarni references directs a system for separating carbon monoxide/dioxide from a gas mixture using a separation system comprising a membrane and an adsorption unit.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the system for producing a gas product containing carbon dioxide from carbon monoxide of Jakobsson, in view of Kulkarni, to provide the apparatus scheme that the raw gas is partially or completely subjected to a membrane separation unit to obtain a retentate mixture and a permeate mixture, which is enriched in carbon dioxide in comparison with the raw gas, and that the retentate mixture is partially or completely subjected to an adsorption unit to obtain the gas product, which is enriched in carbon monoxide and depleted of carbon dioxide in comparison with the retentate mixture, and a residual mixture, which is depleted of carbon monoxide and enriched in carbon dioxide in comparison with the retentate mixture, because the apparatus scheme that the raw gas is partially or completely subjected to a membrane separation unit to obtain a retentate mixture and a permeate mixture, and that the retentate mixture is partially or completely subjected to an adsorption unit to obtain the gas product is a known, effective process scheme in treating a gas mixture comprising CO and CO2 as taught by Kulkarni (Fig. 1; paragraph [0062]-[0072]). 

Claim Objections
Claims 7, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claims 2, 5 and 7 into an independent claim 1 as exemplified below.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 7, 8 and 9.  The concept of a method for producing a gas product (D) containing at least carbon monoxide, in which method at least carbon dioxide is subjected to an electrolysis process (10) in order to obtain a raw gas (A) containing at least carbon monoxide and carbon dioxide, and the carbon dioxide contained in the raw gas (A) is partially or completely fed back to the electrolysis process (10), characterized in that the raw gas (A) is partially or completely subjected to a membrane separation process (20) to obtain a retentate mixture (B) and a permeate mixture (C), which is enriched in carbon dioxide in comparison with the raw gas (A), and that the retentate mixture (B) is partially or completely subjected to an adsorption process (40) to obtain the gas product (D), which is enriched in carbon monoxide and depleted of carbon dioxide in comparison with the retentate mixture (B), and a residual mixture (E), which is depleted of carbon monoxide and enriched in carbon dioxide in comparison with the retentate mixture (B), wherein the permeate mixture (C) and/or the residual mixture (E) are partially or completely fed back to the electrolysis process (10) in the form of one or more recirculation flows (F), wherein the raw gas (A) contains hydrogen, and the membrane separation process (20) is carried out in such a way that the retentate mixture (B) is depleted of hydrogen in comparison with the raw gas (A), and the permeate mixture (C) is enriched in hydrogen in comparison with the raw gas (A), and wherein at least a portion of the recirculation flow (F) is subjected to a hydrogen removal process (60) and what remains after the hydrogen removal process (60) is partially or completely fed back to the electrolysis process (10), is considered novel.
The cited prior arts, alone or in combination, do not teach or suggest a method for producing a gas product (D) containing at least carbon monoxide, in which method at least carbon dioxide is subjected to an electrolysis process (10) in order to obtain a raw gas (A) containing at least carbon monoxide and carbon dioxide, and the carbon dioxide contained in the raw gas (A) is partially or completely fed back to the electrolysis process (10), characterized in that the raw gas (A) is partially or completely subjected to a membrane separation process (20) to obtain a retentate mixture (B) and a permeate mixture (C), which is enriched in carbon dioxide in comparison with the raw gas (A), and that the retentate mixture (B) is partially or completely subjected to an adsorption process (40) to obtain the gas product (D), which is enriched in carbon monoxide and depleted of carbon dioxide in comparison with the retentate mixture (B), and a residual mixture (E), which is depleted of carbon monoxide and enriched in carbon dioxide in comparison with the retentate mixture (B), and the method further comprising the limitations recited in claims 1, 2, 5 and 7 of claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772